DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is neither (1) a concise statement of the technical disclosure of the patent including that which is new in the art to which the invention pertains, nor (2) in narrative form.  Applicant has merely copied claim language into the abstract instead of stating what is new in the art in a way that is readily accessible to one of ordinary skill in the art and, ideally, a layperson.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim is indefinite because the term "is coincide with" is incomprehensible.  If the examiner's assumption is correct, it appears to be a typographical error and it should read "is coinciding with," "coincides with," or something similar.  Normally, such a minor typographical error would not preclude substantive examination.  However, even if one of those corrected phrases were to be substituted, the claim remains incomprehensible.  A thorough review of the specification--and, in particular, ¶ [0042] of the PgPub which contains similar language--was unhelpful in determining the subject matter the applicant meant to claim.  As such, the metes 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent App. Pub. No. 2015/0108967 to Barczyk in view of United States Patent No. 6,879,145 to Harris.

Regarding claim 1, Barczyk teaches current detection device comprising:
 first coil pattern having a winding number of at least two or more (1720B);
a magnetic field detection element provided to be isolated from the first coil pattern in a direction orthogonal to a plane of the first coil pattern, and arranged to receive a magnetic field formed by the first coil pattern (1710); and
a driving circuit configured to drive the magnetic field detection element and output an output signal (¶ [0067]).
But Barczyk does not teach explicity a plane-shaped first coil.
However, Harris teaches a plane-shaped first coil (figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the plane-shaped coil of Harris with the device of Barczyk in order to decrease the physical footprint of the device, thereby allowing for a more portable sensor system.

Regarding claim 2, Barczyk in view of Harris teaches the current detection device according to claim 1, and Barczyk further teaches comprising:
an insulation layer (¶ [0066]); and

wherein an end on a center side of the first coil pattern is electrically connected to the wiring pattern via a conductor provided in a contact hole in the insulation layer (¶ [0066]).

Regarding claim 3, Barczyk in view of Harris teaches the current detection device according to claim 1, and Barczyk further teaches comprising a second coil pattern,
wherein the magnetic field detection element is provided between the first and second coil patterns (figure 17B).

Regarding claim 7, Barczyk in view of Harris teaches the current detection device according to claim 1, and Barczyk further teaches wherein at least one of a distance between patterns and pattern width of the first coil pattern is constant (figure 17B).

	Regarding claim 8, Barczyk in view of Harris teaches the current detection device according to claim 1, and Barczyk further teaches wherein the magnetic field detection element is a Hall element (1710).

 current detection device according to claim 8, wherein the output signal of the driving circuit includes a voltage value according to an electromotive force generated on the Hall element (¶ [0065]).

Allowable Subject Matter

Claims 4, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2021/0025959 to Yamamoto et al., which discloses a magnetic measurement system and method of calibrating a magnetic sensor;
	United States Patent App. Pub. No. 2020/0124445 to Hahn, which discloses a magnet rangefinder;
	United States Patent App. Pub. No. 2019/0310325 to Leisenheimer, which discloses transistor devices and methods for producing transistor devices;

	United States Patent App. Pub. No. 2015/0070007 to Kurniawan, which discloses a hall effect sensor system with diagnostic capabilities;
	United States Patent App. Pub. No. 2010/0134101 to Riva et al., which discloses a broad-range magnetic sensor and manufacturing process thereof;
	United States Patent No. 10,670,671 to Ausserlechner, which discloses a magnetic field sensor circuit in package with means to add a signal from a coil;
	United States Patent App. Pub. No. 2020/0241083 to Franke, which discloses a sensor device;
	United States Patent App. Pub. No. 2017/0356949 to Tomkins, which discloses a sensitive DC current imbalance detector and calibration method;
	United States Patent App. Pub. No. 2018/0292469 to Hohe et al., which discloses a method and arrangement for determining the transverse sensitivity of magnetic field sensors;
	United States Patent App. Pub. No. 2017/0108362 to Engel et al., which discloses a graphene-based magnetic hall sensor for fluid flow analysis at nanoscale level;

	United States Patent App. Pub. No. 2010/0097049 to Lepine et al., which discloses a high bandwidth open-loop current sensor;
	United States Patent No. 9,451,734 to Onuma et al., which discloses a magnetic shielding device and magnetic shielding method;
	United States Patent No. 3,344,850 to de Forest, which discloses a thermostatic control device;
	United States Patent No. 7,372,261 to Choi et al., which discloses a PCB integrated with a two-axis fluxgate sensor and method of manufacturing the same; and
	Japanese Patent Document No. JP 2003014458 A, which discloses an azimuth sensor.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 4, "The current detection device according to claim 3, comprising: a first substrate on which the first coil pattern is provided; a second substrate on which the second 
	in combination with all other limitations.

Claims 5, 10, and 11 would be allowed as being dependent on claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/13/2021